Exhibit 10.4

2010 Restricted Stock Unit Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted stock units (the “Stock Units”)
under the NCR Corporation 2006 Stock Incentive Plan, as amended and restated
effective December 31, 2008 (the “Plan”), as described on the restricted stock
unit information page (the “Information Page”) on the website of the third party
Plan administrator for NCR Corporation (referred to herein, together with its
affiliate companies, as “NCR”), subject to the terms and conditions of this 2010
Restricted Stock Unit Agreement (this “Agreement”) and the Plan.

1. Subject to the terms and conditions of this Agreement, all or a portion of
the Stock Units will become non-forfeitable (“Vested”) on the vesting date(s)
described on the Information Page (“Vesting Date”), provided that you are
continuously employed by NCR until the Vesting Date.

2. If your employment with NCR terminates prior to your Vesting Date due to:
(i) your death; or (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”); then,
upon such termination of employment, your Stock Units will become fully Vested.
If your employment with NCR terminates prior to your Vesting Date due to your:
(a) Retirement (defined as termination by you of your employment with NCR at or
after age 55 with the consent of the Compensation and Human Resource Committee
of the NCR Board of Directors (the “Committee”) other than, if applicable to
you, for Good Reason (as described below) following a Change in Control (as
defined in the Plan)); or (b) reduction-in-force; then, upon such termination of
employment, a pro rata portion of the Stock Units will become fully Vested. The
pro rata portion of the Stock Units that will become fully Vested pursuant to
this Section 2 will be determined by multiplying the number of Stock Units
awarded pursuant to this Agreement that have not otherwise become Vested on or
prior to the date of your termination of employment by a fraction, the numerator
of which is the number of full and partial months of employment that you
completed after the date of grant of this award (the “Grant Date”), and the
denominator of which is the number of full and partial months between the Grant
Date and the last Vesting Date scheduled to occur under this Agreement.

Notwithstanding any provision in this Agreement to the contrary other than
Sections 4, 9, 10, 12 and 17, in the event a Change in Control occurs and this
restricted stock unit award is not assumed, converted or replaced by the
continuing entity, the Stock Units shall become fully Vested immediately prior
to the Change in Control. In the event of a Change in Control wherein this
restricted stock unit award is assumed, if a Termination of Employment (as
defined in the Plan) by the Company other than for Cause (as defined in the NCR
Change in Control Severance Plan, to the extent that you are a participant in
the NCR Change in Control Severance Plan at the time of such Termination of
Employment; otherwise as defined in the Plan) or Disability (as defined in the
Plan) occurs during the twenty-four (24) months following the Change in Control,
the Stock Units shall become fully Vested immediately upon your Termination of
Employment. If you are a participant in the NCR Change in Control Severance
Plan, an NCR Severance Policy or a similar arrangement that



--------------------------------------------------------------------------------

defines “Good Reason” in the context of a resignation following a Change in
Control and you terminate your employment for Good Reason as so defined within
twenty-four (24) months following a Change in Control, the Stock Units shall
become fully Vested immediately upon your Termination of Employment.

3. Except as may otherwise be provided in this Section 3 or pursuant to an
election under Section 14(k) of the Plan, Vested Stock Units will be paid to you
within 30 days after the date that such Stock Units become Vested in shares of
NCR common stock (such that one Stock Unit equals one share of NCR common stock)
or, in NCR’s sole discretion, in an amount of cash equal to the Fair Market
Value of such number of shares of NCR common stock as of the Vesting Date (or
such earlier date upon which the Stock Units have become Vested pursuant to
Section 2 of this Agreement), or a combination thereof.

To the extent that Stock Units become Vested pursuant to Section 2 of this
Agreement and your right to receive payment of such Vested Stock Units
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), then payment of such
Stock Units shall be subject to the following rules: (i) the Stock Units will be
paid to you within 30 days after the earlier of (a) your “separation from
service” within the meaning of Section 409A of the Code, and (b) the Vesting
Date; (ii) notwithstanding the foregoing, if the Stock Units become payable as a
result of your “separation from service” within the meaning of Section 409A of
the Code (other than as a result of death), and you are a “specified employee”
as determined under NCR’s policy for determining specified employees on the date
of separation from service, the Stock Units shall be paid on the first business
day after the date that is six months following your “separation from service”
within the meaning of Section 409A of the Code; and (iii) NCR may, in its sole
discretion and to the extent permitted by Treasury Regulation §
1.409A-3(j)(4)(ix)(B), terminate this Agreement and pay all outstanding Stock
Units to you within 30 days before or 12 months after a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of NCR within the meaning of Section 409A
of the Code.

4. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Stock Units will be
forfeited if you violate the terms and conditions of this Section 4.

5. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this



--------------------------------------------------------------------------------

clause (1), the awards shall Vest in full immediately prior to the consummation
of such Corporate Transaction; (2) the substitution of other property
(including, without limitation, cash or other securities of NCR and securities
of entities other than NCR) for the Stock Units subject to outstanding awards;
and (3) in connection with any Disaffiliation (as defined in the Plan),
arranging for the assumption of awards, or replacement of awards with new awards
based on other property or other securities (including, without limitation,
other securities of NCR and securities of entities other than NCR), by the
affected Subsidiary, Affiliate (as such terms are defined in the Plan), or
division or by the entity that controls such Subsidiary, Affiliate, or division
following such Disaffiliation (as well as any corresponding adjustments to
awards that remain based upon NCR securities).

6. At all times before your Vesting Date, the Stock Units, to the extent not
fully Vested, may not be sold, transferred, pledged, assigned or otherwise
alienated, except by beneficiary designation, will or by the laws of descent and
distribution upon your death. As soon as practicable after your Vesting Date, if
Vested Stock Units are to be paid in the form of shares of NCR common stock, NCR
will instruct its transfer agent and/or its third party Plan administrator to
record on your account the number of shares of NCR common stock underlying the
number of Stock Units that you opted to be paid to you in shares of NCR common
stock and such shares will be freely transferable.

7. Any cash dividends declared before your Vesting Date on the shares underlying
the Stock Units shall not be paid currently, but shall be converted into
additional Stock Units. Any Stock Units resulting from such conversion (the
“Dividend Units”) will be considered Stock Units for purposes of this Agreement
and will be subject to all of the terms, conditions and restrictions set forth
herein. As of each date that NCR would otherwise pay the declared dividend on
the shares underlying the Stock Units (the “Dividend Payment Date”) in the
absence of the reinvestment requirements of this Section 7, the number of
Dividend Units will be determined by dividing the amount of dividends otherwise
attributable to the Stock Units but not paid on the Dividend Payment Date by the
Fair Market Value of NCR’s common stock on the Dividend Payment Date.

8. (a) NCR has the right to deduct or cause to be deducted, or collect or cause
to be collected, with respect to the taxation of the Stock Units, any federal,
state or local taxes required by the laws of the United States or any other
country to be withheld or paid with respect to the Stock Units, and you or your
legal representative or beneficiary will be required to pay any such amounts.
Except as otherwise provided in this Section 8, your acceptance of this award of
Stock Units constitutes your instruction to NCR and any brokerage firm
determined acceptable to NCR for such purpose to sell on your behalf the whole
number of shares of NCR common stock underlying the Vested Stock Units as NCR
determines to be appropriate to generate cash proceeds sufficient to satisfy
such tax withholding requirements. Any such shares of NCR common stock will be
sold on the day(s) the requirement to withhold taxes arises (e.g., the date that
Stock Units become Vested) or as soon thereafter as practicable. You will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold NCR harmless from any losses, costs, damages, or expenses
related to any such sale. You acknowledge that neither NCR nor its designee is
under any obligation to arrange for such sale at any particular price, and that
the proceeds of any such sale may not be sufficient to satisfy the tax
withholding



--------------------------------------------------------------------------------

requirements. Accordingly, you agree to pay to NCR as soon as practicable,
including through additional payroll withholding, any amount of such taxes
required to be withheld that is not satisfied by the sale of NCR common stock
described above. You acknowledge that this Section 8(a) is intended to comply
with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is to be interpreted to comply
with the requirements of Rule 10b5-1(c), and that you are not aware of any
material, nonpublic information with respect to NCR or any securities of NCR as
of the date of this Agreement.

(b) Notwithstanding the foregoing, if at the time that any shares of NCR common
stock would otherwise be sold to satisfy tax withholding requirements pursuant
to Section 8(a) you are an executive officer subject to the provisions of
Section 16 of the Exchange Act, you hereby consent and direct that, in lieu of
such sale, NCR shall withhold the whole number of shares of NCR common stock
underlying the Vested Stock Units as NCR, in its sole discretion, deems
necessary to satisfy such tax withholding requirements, and you agree to pay to
NCR, including through additional payroll withholding, any amount of such taxes
required to be withheld that is not satisfied by the withholding of common stock
described in this Section 8(b).

(c) Notwithstanding the foregoing, if you are paid through a non-United States
NCR payroll system, you agree that NCR may satisfy any tax withholding
requirements with respect to the Stock Units by withholding cash from
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the tax withholding requirements.

9. The Stock Units, to the extent not fully Vested, will be forfeited if the
Committee determines that you engaged in misconduct in connection with your
employment with NCR.

10. In exchange for the Stock Units, you agree that during your employment with
NCR and for a twelve (12) month period after the termination of employment (or
if applicable law mandates a maximum time that is shorter than twelve
(12) months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR:
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 10 below) to the extent such
services or employment involves the development, manufacture, marketing,
advertising, sale or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates, or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(c) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by NCR, including customers of NCR, its
subsidiaries or affiliates. If you breach the terms of this Section 10, you
agree that in



--------------------------------------------------------------------------------

addition to any liability you may have for damages arising from such breach, any
Stock Units that have not yet Vested will be immediately forfeited, and you
agree to pay to NCR the Fair Market Value of any Stock Units that have Vested or
cash paid to you in lieu of such Stock Units that were issued during the twelve
(12) months prior to the date of your termination of employment. Such Fair
Market Value shall be determined as of your Vesting Date.

As used in this Section 10, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in which your employment with NCR terminates, and (ii) any other person
or organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.

11. By accepting this award, you agree that, where permitted by local law, any
controversy or claim arising out of or related to this Agreement or your
employment relationship with NCR shall be resolved by arbitration. If you are
employed in the United States, the arbitration shall be pursuant to the NCR
dispute resolution policy and the then current rules of the American Arbitration
Association and shall be held at a neutral location, in or near the city where
you work or have worked for NCR if you reported into an NCR facility; or if you
worked out of your residence, the capital city or nearest major city in the
state in which you reside. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business organization in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio, without regard to its conflict of laws
principles. Each party shall bear its own attorney’s fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association for an arbitration
held in the United States, or similar applicable rules for an arbitration held
outside the United States. If any portion of this paragraph is held to be
unenforceable, it shall be severed and shall not affect either the duty to
arbitrate or any other part of this paragraph.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 10, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 10 NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.



--------------------------------------------------------------------------------

12. By accepting the Stock Units, you acknowledge and agree that, to the extent
that the Stock Units constitute “Covered Incentive Compensation” subject to the
terms of NCR’s Compensation Recovery Policy, as the same may be in effect from
time to time (the “Compensation Recovery Policy”), then, notwithstanding any
other provision of this Agreement to the contrary, you may be required to
forfeit or repay any or all of the Stock Units pursuant to the terms of the
Compensation Recovery Policy. Further, you acknowledge and agree that NCR may,
to the extent permitted by law, enforce any repayment obligation pursuant to the
Compensation Recovery Policy by reducing any amounts that may be owing from
time-to-time by NCR to you, whether as wages, severance, vacation pay or in the
form of any other benefit or for any other reason.

13. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any shares of NCR common stock
underlying the Stock Units to be distributed in case of your death, and you may
change or revoke such designation at any time. In the event of your death, any
such shares distributable hereunder that are subject to such a designation will
be distributed to such beneficiary or beneficiaries in accordance with this
Agreement. Any other shares of NCR common stock underlying the Stock Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the shares of NCR common stock underlying the Stock Units in question may be
transferred to your estate, in which event NCR will have no further liability to
anyone with respect to such shares.

14. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

15. The terms of this award of Stock Units as evidenced by this Agreement may be
amended by the NCR Board of Directors or the Committee.

16. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 11 of this Agreement shall prevail.

17. Notwithstanding any other provision of this Agreement, this award of Stock
Units and your right to receive payment of any Stock Units that become Vested
hereunder are subject to your timely annual certification to NCR’s Code of
Conduct, and in the event of your failure to timely provide any such
certification as may be required prior to the date that Stock Units would
otherwise be paid under this Agreement, those Stock Units shall be forfeited.